Quinn, Chief Judge
(concurring in the result) :
When requested, defense counsel specifically asserted that he was satisfied with the instructions given and that he had no request for further instructions. Moreover, there were no internal conflicts in the regulations which require the court members to speculate as to the elements applicable to the offenses charged. See United States v Gray, 6 USCMA 615, 20 CMR 331. Under the circumstances, the accused cannot now complain of a purported insufficiency in the instructions. Accordingly, I concur in the result.